                        Case 2:20-cv-00099-BSJ Document 1 Filed 02/14/20 PageID.1 Page 1 of 1

JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The .JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SFE INSTIWCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                          DEFENDANTS
    WHITNEY WILKERSON, an individual                                                                     DUCHESNE COUNTY SCHOOL DISTRICT; SCOTT FORSYTH, an
                                                                                                         individual; and DAVE BROTHERSON, an individual
      (b)   County of Residence of rirst Listed Plaintiff   _D_u_c_h_e_s_n_e_______                        County of Residence of First Listed Defendant _D_u_c_h_e_s_n_e_____~_
                              (IOXC'!iPT IN U.S. PIAIN7'1FFCASHS)                                                                 (IN U.S. PLAINTIFF CAS/!S ONl.Y)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND JNVOL VED.
      ( C) Attorneys (Firm Name, Addre,,s, and Telephone Number)                                            Attorneys (!j Known)
    Justin D. Heideman, Heideman & Associates                                                            Michael A. Dodge and Alain C. Balmanno
    2696 N. University Avenue, Suite 180, Provo, UT 84604                                                Office of the Utah Attorney General
    (801) 472-7742                                                                                       160 E. 300 S., 6th Floor, P.O. Box 140856, Salt Lake City, UT 8411_4 __ _

II. BASIS OF JURISDICTION (Place an")(" In One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                          "X" tn one Box.filr Pta11111tr
                                                                                                        (For Diversify Cases Only)                                            and One Box.fiir D~fendanU
0 I U.S. Government                   ~ 3 Federal Question                                                                        PTF     DEF                                                 PTF        DEF
       Plaintiff                               (U.S. (iovernmenl Nol a Party)                     Citizen ofThis State            ~ I     ~ I            Incorporated or Principal Place        0 4      0 4
                                                                                                                                                           of Business In This State

0 2 U.S. Government                   0 4 Diversity                                               Citizen of Another State       0 2      0     2        Incorporated and Principal Place        0 5      0 5
       Defendant                            (Indicate Citizenship qf Parlies In flem ///)                                                                   of Business In Another State

                                                                                                  Citizen or Subject of a        0 3      0              Foreign Nation                          0 6      0 6
                                                                                                    Forci lll Coun
IV NATURE OF SUIT (Place an                    ")("In One Box Only)                                                                        Clic kl 1ere or: Nature o f Suit Co de Descnnt1ons.
I            CONTRACT                                        TORTS                                  FORFEITURE/PENAi TV                     BAN!ffiUJ' :v                   OTHER STATUTES                           I
0 110 Insurance                        PERSONAL IN.IURY               PERSONAL IN.JURY            0 625 Drug Related Seizure         0 422 Appeal 28 USC t 58                0 375 Palse Claims Act
0 120 Marine                         0 3 I 0 Airplane               0 365 Personal Injury •             of Property 21 USC 88 I      0 423 Withdrawal                        0 376 Qui Tam (31 USC
11 i30 Miller Acl                    0 3 15 Airplane Product               Product Liability      0 690 Other                              28 use 157                               3729(a))
i'1 140 Negotiable Instrument                 Liability             0 367 Health. Care/                                                                                      0 400 State Reapportionment
11 150 Rccovc1y of'Overpaymenl       0 320 Assault, Libel &                Phannaceutical                                                     ,..,,,,,      111   ,.,T~
                                                                                                                                                                             0 4 IO Antitrust
        & Enforcement of.Judgment             Slander                      Personal Inju1y                                           0 820 Copyrights                        0 430 Banks and Banking
0 151 Medicare Act                   0 330 Federnl Employers'              Product Liability
                                                                    0 368 Asbestos Personal
                                                                                                                                     0 830 Patent
                                                                                                                                     0 835 Patent· Abbreviated
                                                                                                                                                                             0 450 Commerce
                                                                                                                                                                             0 460 Deportation
                                                                                                                                                                                                               ...
0 152 Rccove1y of Defaulted                   Liability
       Student Loans                 0 340 Marine                          Inju1y Product                                                   New Drug Application             0 470 Racketeer Influenced and
        (Excludes Veterans)          0 34 5 Marine Product                 Liability                                                 0 840 Trademark                                 Co1n1pt Organizations
0 I53 Recovery of Overpayment                 Liability              PERSONAL PROPERTY                          :.~,K;ou:.             ·~·•:er•• lil<                        0 480 Consumer Credit
        of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud             0 710 Fair Labor Standards         0 861 HlA (1395ff)                      0 485 Telephone Consumer
0 160 Stockholders' Suits            0 355 Motor Vehicle            0 37 t Trnth in Lending              Act                         0 862 Black Lung (923)                         Protection Act
0 190 Other Cona·act                         Product Liability      0 380 Other Personal          0 720 Labor/Management             0 863 DJWC/DJWW (405(g))                0 490 Cable/Sat TV
0 195 Cona·act Product Liability     0 360 Other Personal                  Property Damage               Relations                   0 864 SSID Title XVI                    0 850 Securities/Commodities/
0 t 96 Franchise                             Injury                 0 385 Prope1ty Damage         0 740 Railway Labor Act            0 865 RSI (405(g))                             Exchange
                                     0 362 Personal htj111y •              Product Liability      0 751 Family and Medical                                                   0 890 Other Statutory Actions
                                             Medical Malpractice                                         Leave Act                                                           0 89 t Agricultural Acts
I     : REAL PROPltRTV                   CIVIDRIGHTS                 PRli<01'-• ·" VETJTlONS      0 790 Other Labor Litigation         FEDERAL TAX SUITS                     0 893 Environmental Matters ' I·~,,.
0 210 Land Condemnation              0 440 Other Civil Rights          Habeas Corpus:             0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff             0 895 Freedom oflnfonnntion. ....
0 229 Foreclosure                    0 441 Voting                   0 463 Alien Detainee                Income Security Act                or Defendant)                            Act                    ,,,,,.,
0 2.10 Rent Lease & f;jectmenl       ~ 442 Employment               0 510 Motions to Vacate                                          0 871 lRS-Third Party                   0 896 Arbitration
0 240 To11s to Land                  0 443 Housing/                        Sentence                                                        26 USC 7609                       0 899 Administrative Proce,dure
0 245 Tort Producl Liability                 Accommodations         0 530 General                                                                                                   Act/Review or Appeal ,of
O 290 All Other Real Property        0 445 Amer. w/Disabilities -   0 535 Death Penalty                   IMMIGRA'j.'1u1~                                                           Agency Decision
                                             Employment                Other:                     0 462 Naturnlization Application                                           0 950 Constitutionality of
                                     0 446 Amer. w/Disabilities •   0 540 Mandamus & Other        0 465 Other Immigration                                                           State Statutes
                                             Other                  0 550 Civil Rights                  Actions
                                     0 448 Education                0 555 Prison Condition
                                                                    0 560 Civil Detainee·
                                                                           Conditions of
                                                                           Confinement                                                                                                                        .,   -··~




    V, 0 RIG IN      (Place an ")("In One Box Only)
O I        Original       i:1(z Removed from             0   3      Remanded from           0 4 Reinstated or        0 5 Transfe1Ted from                0 6 Multidistrict              0 8 Multidistrict
           Proceeding            State Court                        Appellate Court               Reopened                   Another District                     Litigation -                Litigation·
                                                                                                                             (ipec!fy)                            Transfer                    Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not citejuri.wlicti11n11/ swtutes 1111/ess diversity):
                                          42 U.S.C. Sec. 1983
    VI. CA USE OF ACTION                1-B-r-ie_f_d-es-c-ri-pt-il_in_o_f_c-au-s-e:-------------------------------------
                          Plaintiff alleges gender discrimination and state claims
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION           DEMAND$                                                                       CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, r.R.Cv.P.                                                                                               JURY DEMAND:                    0 Yes        ~No
    VIII. RELATED CASE(S)
                           (See instructions):
          IF ANY                               JUDGE Samuel P. Chiara                                                                    DOCKET NUMBER                    200800005
    DATE                                                               SIGNATURE OF ATTORNEY OF RECORD
    02/14/2020                                                        /s/ Michael A. Dodge
    FOR OFFICE USE ONLY
                                                                                                                             Case: 2:20-cv-00099
      RECEIPT#                   AMOUNT                                    APPL YING IFP
                                                                                                                             Assigned To : Jenkins, Bruce S.
                                                                                                                             Assign. Date: 2/14/2020
                                                                                                                             Description: Wilkerson v. Duchesne
                                                                                                                             County School District et al
